On Motion for Rehearing.
The motion states: “Under the allegations of appellant’s petition, the association was wholly without property or assets and was insolvent at the time of the maturity of the subscription notes.” And further: “The case now before this court is brought under the doctrine recognized in Bank of DeSoto v. Reed, 50 Tex.Civ.App. 102, 109 S.W. 256, 260, where it was said:
“ ‘It is now too well settled to require discussion, that the amount unpaid on the stock of an insolvent corporation constitutes a trust fund for the benefit of creditors, and that, where the insolvency and non-payment of subscriptions are undisputed, as in this case, the creditors may sue the stockholders in a direct proceeding, without first obtaining a judgment against the corporation and the return nulla bona of execution.’ ”
We find no allegation in the petition to the effect that the association “was wholly without property or assets and was insolvent at the time of the maturity of the subscription notes.” The allegations are to the effect that the first lien note was payable to Byrd Cattle Company and was due on or before ten years from September 14, 1928, and that “the trustees and subscribers defaulted in their said obligations and wholly failed to pay either the said Hagelstein note or their respective unpaid subscriptions to the capital of the enterprise, represented by their said several notes, with the result that the lands were lost to the trust estate by foreclosure of the first lien indebtedness, thereby destroying the value of plaintiff’s security and rendering the Hagelstein note valueless * * It was further alleged that the note in suit was for the principal sum of $7,352.80, and was entitled to credit during 1933 of $408.-48 on the principal and all interest paid by the trust estate up to September 14, 1937, to plaintiff’s damage in the sum of $17,000. There is no allegation as to when the security of the note was exhausted by foreclosure of the first lien note. That note was not due before September 14, 1938; and the inference is that the foreclosure postdated its maturity. The liability sued upon does not appear to have been barred under the allegations of the petition and the exceptions thereto upon that ground were improperly sustained. The following, quoted from 1 Hildebrand on Texas Corporations, § 226, p. 502, is the applicable recognized rule in this State: .
“ * * * the claims of corporate creditors against stockholders who have not fully paid for the shares subscribed for do not accrue until they have exhausted their remedy against the corporation, in the application of all the corporate assets to the satisfaction of their claims; and until that time the limitation period does not commence to run as against the creditors or other persons representing them.”
As supporting the text, Mathis v. Fridham, above, and Yakey v. Chapman, Tex. Civ.App., 74 S.W.2d 148 (error dis.), are cited. The decision in the latter case was predicated upon Art. 1345, R.C.S.
The motion also states that if the suit is not upon the subscription notes, the attorney’s fees and interest therein provided could not be recovered but only the principal amount plus the legal rate (6%) from date of accrual of the cause of action. In the present state of the record we are not called upon to determine in what particulars the terms of the subscription notes govern the extent of liability to creditors; and we may assume the correctness of this assertion. The total sum sued for, as above shown, is the balance of principal of the Hagelstein note plus interest for one year at 6% and from September 14, 1938, at 10%. The principal amount alone of the defendants’ subscriptions is $21,000, which is $4,000 more than the arbitrary ad dam-num amount stated in the petition and is far more in excess of the amount which could accrue on the Hagelstein note for many years to come. That is the extent of the recovery sought in the petition and the extent of the liability of the subscribers to appellant. No recovery could be had upon the subscription notes as such. They are only evidentiary of that liability.
The motion is overruled.
Overruled.